department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date date uil code employer_identification_number legend a b c d e f g h i dear facts a is an organization described in sec_501 of the internal_revenue_code and classified as a public charity under sec_509 and sec_170 a provides crisis management emergency financial assistance professional counseling and community programs for residents of the greater c area charity under sec_509 and sec_170 b provides social welfare services to g children and their families residing in the greater c area this is in reply to your request for rulings concerning the proposed merger of a into b b is an organization described in sec_501 of the code and classified as a public f is an organization described in sec_501 of the code and classified as a public charity under sec_509 and sec_170 f is the central planning and fundraising a and b each has a supporting_organization that raises funds for their respective organization of the g community in c anyone who contributes a certain minimum amount to f becomes a member of f and also becomes a member of a and b organization a’s supporting_organization is d and b’s supporting_organization is e both d and e are described in sec_501 and sec_509 of the code d’s sole members are a and f d has seven directors of whom four are appointed by a and three are appointed by f e’s sole members are b and f e has seven directors of whom four are appointed by b and three are appointed by f over the past year a and b have reviewed their structures and interactions based on this review the organizations propose to reorganize as described below - a will merge into b subsequently known as h - d will merge into e subsequently known as i the organizations anticipate several benefits from the merger these include improving the effective delivery of charitable services and reducing the costs of operating these organizations the surviving organizations will continue to operate their existing programs as well as the programs previously operated by the predecessor organizations rulings the following rulings are requested the proposed merger of a into b subsequently known as h will not adversely impact the current status of a as an organization described in sec_501 of the code subsequent to the proposed merger of a into b b subsequently known as h will the proposed merger of a into b will not adversely impact the continuing qualification the proposed merger of a into b will not adversely impact the continuing qualification continue to qualify for exemption under sec_501 of the code as an organization described in sec_501 of h formerly known as b a successor to a to receive tax deductible charitable_contributions as an organization described in sec_509 and sec_170 of the code of h formerly known as b a successor to a to receive tax deductible charitable_contributions under sec_2055 sec_2106 and sec_2522 of the code for federal estate and gift_tax purposes merger of a into b subsequently known as h will not generate unrelated_business_taxable_income or result in the recognition of any gain_or_loss under sec_511 through of the code law any transfer of assets liabilities funds services or personnel due to the proposed sec_501 of the code recognizes as exempt from federal_income_tax entities that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that the term charitable is used in sec_501 of the code in its generally accepted legal sense this includes the promotion of social welfare and the providing of social services to a community sec_170 of the code describes an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public of among others organizations described in sec_501 of the code sec_511 of the code imposes income_tax on the unrelated_business_taxable_income sec_1_513-1 of the regulations states that a business must be regularly carried on sec_512 of the code defines unrelated_trade_or_business taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions directly attributable to such business activity with certain modifications sec_513 of the code states that the term unrelated_trade_or_business means for purposes of sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its exempt_purpose constituting the basis for its exemption under sec_501 in order to be subject_to the unrelated_trade_or_business income rules of sec_512 of the code sec_1_513-1 of the regulations states that a business must be substantially related to the exempt purposes of a charity in order not to be subject_to the unrelated_trade_or_business income rules of sec_513 of the code value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes under sec_2106 of the code in determining the taxable_estate of a decedent who was not a resident or a citizen_of_the_united_states a deduction is allowed for the amount of all bequests legacies devises or transfers to or for_the_use_of any domestic_corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes citizen or resident a deduction is allowed for the amount of all gifts made to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes under section sec_2055 of the code provides that for purposes of the federal estate_tax the sec_2522 of the code provides that in computing taxable_gifts in the case of a because a prior to its merger into b subsequently known as h was an organization b in the case of a nonresident_not_a_citizen_of_the_united_states a deduction is allowed for the amount of all gifts made to or for_the_use_of a domestic_corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes analysis the proposed merger of a into b subsequently known as h will be consistent with the tax-exempt status of a as a predecessor of b and the continued tax-exempt status of h under sec_501 of the code as organizations organized and operated exclusively for charitable purposes h will receive tangible and intangible assets from a and will use these assets in the conduct of its charitable activities after the merger h will continue to provide social welfare assistance to children and their families residing in the greater c area thus after the merger h will continue to operate primarily for charitable purposes under sec_1_501_c_3_-1 of the regulations described in sec_501 of the code and classified as a public charity under sec_509 and sec_170 and h will continue to be supported by public contributions the proposed merger will not adversely impact the classification of a as a predecessor of h and the continuing classification of h as public_charities under sec_509 and sec_170 therefore the proposed merger will not adversely impact the continuing qualification of h formerly known as b a successor to a to receive tax deductible charitable_contributions as an organization described in sec_509 and sec_170 described in sec_501 of the code and classified as a public charity under sec_509 and sec_170 and h will continue to be described in sec_501 of the code the proposed merger will not adversely impact the continuing qualification of h formerly known as b a successor to a to receive tax deductible charitable_contributions under sec_2055 sec_2106 and sec_2522 for federal estate and gift_tax purposes the services b subsequently known as h will perform as a result of the proposed merger as described above will encourage efficiency and cost savings in the delivery of social welfare services by h h will continue to operate its existing programs as well as the programs previously operated by a the proposed merger will be a one-time transfer and therefore will not possess the characteristics of a trade_or_business regularly carried on within the meaning of sec_512 of the code and sec_1_513-1 of the regulations in addition the transfer of assets or assumption_of_liabilities will be substantially related to the exempt charitable purposes of h within the meaning of sec_1_513-1 therefore the proposed merger will not result in unrelated_business_taxable_income under sec_511 through of the code because a prior to its merger into b subsequently known as h was an organization the proposed merger of a into b subsequently known as h will not adversely subsequent to the proposed merger of a into b b subsequently known as h will any transfer of assets liabilities funds services or personnel due to the proposed the proposed merger of a into b will not adversely impact the continuing qualification the proposed merger of a into b will not adversely impact the continuing qualification conclusion accordingly we rule that impact the current status of a as an organization described in sec_501 of the code continue to qualify for exemption under sec_501 of the code as an organization described in sec_501 of h formerly known as b a successor to a to receive tax deductible charitable_contributions as an organization described in sec_509 and sec_170 of the code of h formerly known as b a successor to a to receive tax deductible charitable_contributions under sec_2055 sec_2106 and sec_2522 of the code for federal estate and gift_tax purposes merger of a into b subsequently known as h will not generate unrelated_business_taxable_income or result in the recognition of any gain_or_loss under sec_511 through of the code upon which it is based the facts submitted other than with respect to the sections described the code provides it may not be used or cited by others as precedent after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice telephone number are shown in the heading of this letter if you have any questions about this ruling please contact the person whose name and this ruling will be made available for public inspection under sec_6110 of the code this ruling does not address the applicability of any section of the code or regulations to this ruling is directed only to the organization that requested it sec_6110 of this ruling is based on the understanding there will be no material changes in the facts service we are sending a copy of this letter to your authorized representative in accordance with the power_of_attorney currently on file with the internal revenue sincerely lawrence m brauer steven b grodnitzky manager exempt_organizations technical group enclosure notice
